DETAILED ACTION
Applicant’s amendment of October 21, 2021 overcomes the following:
Claims 1, 5, 9, 12, and 13 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Applicant has amended claims 1, 5, 9-10, and 13. Claim 2 has been cancelled. Claims 1, 4-7 and 7-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “a memory storing a parameter” in Ln. 2. Based on the broadest reasonable interpretation, the claimed “memory” (i.e. storage media) “storing a parameter” can be construed as volatile (i.e. transitory, transient. etc.) memory. Claim 15 recites “parameter stored in a storage medium” in Ln. 5. Based on the broadest reasonable interpretation, the claimed “storage medium” (i.e. memory) storing the calculated parameter can be construed as volatile (i.e. transitory, transient. etc.) memory.
Therefore, based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1 and 15 are held to claim a signal per se, and are 
The broadest reasonable interpretation of the claims covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claims. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Response to Arguments
Applicant’s arguments filed October 21, 2021 indicated below have been fully considered and found persuasive. In particular, regarding claim 1, and similar independent claims, Applicant contended that “… Although Ricoh appears to disclose a system and method for detecting abnormal objects that includes calculating a parameter representing a feature of image data of an object having no defect by performing dimensionality reduction for reducing a dimensionality of data on image data of an object having no defect, and performing dimensionality reduction on image data of an object to be inspected by using the parameter, Ricoh fails to disclose (or suggest) filtering the restored data using a filter for correcting an error between the restored data restored by the restorer and the image data of the object to be inspected, thereby 
Although Applicant’s arguments have been considered and found persuasive, as indicated above, Applicant’s amendment to independent claim 1 necessitated the new ground(s) of rejection presented in this Office action. Additionally, upon further review, independent claim 15 should have been rejected for similar reasons as amended independent claim 1 in the last Office action. Therefore, a new ground of rejection is warranted as indicated above.

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 4-7 and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668